ORDER

PER CURIAM.
The trial court terminated the parental rights of Mother and Father to their two daughters, J.S.B. and K.C.B., on the grounds of abandonment, § 211.447.4(1), RSMo 2000; neglect, § 211.447.4(2), RSMo 2000; and the continued existence of conditions of a potentially harmful nature, § 211.447.4(3), RSMo 2000. On appeal, Mother and Father contest the sufficiency of the evidence to support termination. This court finds that there was sufficient evidence to support the court’s determination that termination was appropriate under § 211.447.4(3), RSMo 2000, and is in the children’s best interests. Since a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgments are affirmed. Rule 84.16(b).